NUMBER 13-18-00425-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


SHANNON DEAN DAVENPORT,                                                     Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 36th District Court
                         Of Aransas County, Texas.



                       MEMORANDUM OPINION
 Before Chief Justice Contreras and Justices Longoria and Hinojosa
             Memorandum Opinion by Justice Longoria

      Appellant Shannon Dean Davenport attempts to appeal a conviction for

possession of a controlled substance.      See TEX. HEALTH & SAFETY CODE ANN. §

481.115(c) (West, Westlaw through 2017 1st C.S.). The trial court has certified that this
“is a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P.

25.2(a)(2).

       On August 8, 2018, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to:      (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification. Counsel did not immediately respond to our

directive, so, on September 19, 2018, this Court abated and remanded the appeal to the

trial court for determinations regarding: (1) whether appellant desired to prosecute this

appeal; (2) whether appellant had been denied effective assistance of counsel; and (3)

whether appellant was indigent and entitled to court-appointed counsel.

       On October 19, 2018, counsel filed a response to this Court’s directive. Counsel’s

response does not indicate that the certification on file is incorrect or should be amended.

       Given the foregoing sequence of events, we reinstate this appeal. We withdraw

our requests for findings and conclusions as previously requested from the trial court.

We conclude that the record fails to show that the certification of appellant’s right to appeal

currently on file with this Court is incorrect or that appellant otherwise has a right to

appeal.   The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court’s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, we

dismiss this appeal.

                                                          NORA L. LONGORIA
                                                          Justice

                                              2
Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
24th day of January, 2019.




                               3